Citation Nr: 1750087	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic pancreatitis.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served in active duty in the United States Navy from February 1979 to January 1982 and from April 1984 to April 1992.

The matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated September 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran f further action is required.


REMAND

Although further delay is regrettable, remand is warranted for a new medical etiology opinion from a new VA examiner for the claim for entitlement to service connection for chronic pancreatitis, as the October 2016 VA etiology opinion of record is wholly inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds the October 2016 VA etiology opinion's conclusion, that "the Veteran's diagnosis of chronic pancreatitis is less likely related to military service," wholly inadequate, because first, the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The examiner stated that the reasons for finding that the chronic pancreatitis is "less likely related to military service" are: "the Veteran did not have any evaluation done in military service for recurring abdominal pain" and the "physical exam done on August 1, 1991 prior to [the Veteran] exiting service was negative for gastrointestinal complaints in review of system."  October 2016 VA etiology opinion.

However, and as raised by the Veteran's representative in an August 2014 letter, the examiner failed to consider the Veteran's service treatment records that show that the Veteran sought treatment for gastrointestinal complaints at various points during his active duty service.  See August 2014 Veteran's Representative's Letter (specifically pointing to service treatment records dated December 21, 1987, August 3, 1989, and December 11, 1991).  The Board therefore cannot use the examiner's opinion to make an informed decision on the claim as the opinion was rendered on the premise that there were no gastrointestinal complaints documented in the service treatment records when in fact there were.  See id.

Moreover, the Veteran has specifically contended that he believes that these gastrointestinal complaints documented in his service treatment records are the same symptoms he now associates with his current chronic pancreatitis diagnosis; however, there is no opinion from the examiner as to whether or not this is medically the case.  See April 2012 Veteran's Statement ("In August 89, I reported to sick call due to vomiting, diarrhea, nausea and excruciating abdominal pain that radiated to the back of my left side (the same symptoms that I now have every time I have a pancreatic flair up"); August 2014 Veteran's Representative's Letter; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Thus, the October 2016 opinion fails in terms of adequacy as the examiner failed to opine on whether the Veteran's in-service symptoms, which the Veteran is competent to report, could be etiologically related to his current chronic pancreatitis diagnosis.  

Third, the examiner opined that the chronic pancreatitis is "less likely related to military service" because even though the Veteran's service records indicate that in service he had tested positive for having high levels of lead in his system, "high lead levels [] do[] not cause pancreatitis."  October 2016 VA etiology opinion.  The Board finds that in this particular case, however, the mere statement by the examiner that "high lead levels [] do[] not cause pancreatitis" is insufficient as a rationale, due to the fact that the Veteran had also submitted medical literature, including a PubMed article, which notes the existence of "lead-induced interstitial pancreatitis," which the examiner did not address in the opinion.  The Board notes that, generally, an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, in the very least, the relevant medical literature submitted by the Veteran, along with any literature deemed appropriate by the examiner, should have been considered by the examiner in rendering the etiology opinion.

Furthermore, the examiner additionally opined that the Veteran's chronic pancreatitis was "at least [as] likely related to alcohol abuse," which the examiner reported "was noted to have mostly occurred after service."  October 2016 VA opinion.  However, the Board finds this portion of the opinion ambiguous, especially in light of the fact that the record shows alcohol - Level II, "ETOH - Level II," noted in the Veteran's April 1992 service records.  See April 6, 1992 service records.  Thus, this portion of the opinion cannot be used by the Board because it was rendered based on inaccurate facts.  See Reonal, 5 Vet. App. at 461.

The examiner also opined only as to whether the chronic pancreatitis is "related to" service (in terms of causation) and did not opine on whether the chronic pancreatitis had its onset in service (a temporal issue, as opposed to a causal issue), which violates the Board's July 2015 remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the general standard of proof in Veteran's benefits cases is "at least as likely or not," not what the examiner provided, which was that chronic pancreatitis is "less likely related to military service."  October 2016 VA etiology opinion.  The examiner's use of an incorrect standard of proof makes it impossible for the Board to determine if that equates to a less than a 50 percent probability.  See Wise v. Shinseki, 26 Vet. App. 517, 530-31 (2014).  

Based on the above, a new etiology opinion addressing the foregoing concerns must therefore be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the existence, nature, and etiology of any diagnosed pancreatitis.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's pancreatitis BEGAN IN (i.e., a temporal issue as opposed to a causal issue) during the Veteran's active service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's pancreatitis is otherwise related to the Veteran's active service, yes or no?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.  

The examiner is specifically instructed to review and consider the gastrointestinal and other relevant complaints documented in the Veteran's service treatment records, including the records dated December 21, 1987, August 3, 1989, and December 11, 1991.  

The examiner is also instructed to consider the Veteran's statements in his April 2012 Veteran's Statement ("In August 89, I reported to sick call due to vomiting, diarrhea, nausea and excruciating abdominal pain that radiated to the back of my left side (the same symptoms that I now have every time I have a pancreatic flair up"); see also August 2014 Veteran's Representative's Letter.  
The examiner is further instructed to consider the medical literature submitted by the Veteran, including a PubMed article that indicates the existence of "lead-induced interstitial pancreatitis."  The Board notes that, generally, an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.

The examiner should review the October 2016 VA opinion, as to the examiner's finding that the Veteran's disability is related to alcohol abuse and provide an opinion as to whether the Veteran's gastrointestinal disorder is caused by such, and if so, to provide an adequate rationale pertaining to such. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones, 23 Vet. App. at 389.  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

